Citation Nr: 1614280	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  08-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left shoulder tendonitis.

2.  Entitlement to service connection for a low back disability.
      

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to February 1975 and from February 1979 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the matter was transferred to the Atlanta, Georgia, RO during the pendency of the appeal. 

The Veteran testified before the undersigned in January 2011.  A transcript of the hearing is of record.

These matters were previously remanded in June 2011 for further development. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's diagnosed degenerative arthritis of the right shoulder was caused or aggravated by his service-connected left shoulder disability.





CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1113, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The claim for entitlement to service connection for a right shoulder disability has been granted.  As the benefit sought is granted in full, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim or a defect in compliance with a remand directive, the defect is not prejudicial to the Veteran.  No further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512(1998); see also Allen, supra.

The medical evidence reveals that the Veteran has had a variety of diagnoses for his right shoulder during the pendency of the claims period.  On his most recent examination in July 2011, he was diagnosed as having degenerative joint disease of the right shoulder with chronic strain.  He is also service connected for left shoulder tendonitis.  See October 1993 Rating Decision.  The first and second elements of Wallin are met.

Therefore, what remains for consideration is whether there is competent clinical evidence of a nexus between the Veteran's service-connected left shoulder disability and his current right shoulder disability.

Of record are opinions both for and against the Veteran's claim.

As to positive evidence, in January 2011, Dr. C. B., MD, the Veteran's orthopedic surgeon, opined that his right shoulder was overcompensating as a result of his left shoulder problems.  Additionally, Dr. B. opined that his right shoulder disability and subsequent resulting surgeries were caused by "overuse and chronic wear and tear."  As rationale, Dr. B. noted having performed arthroscopic repair on the rotator cuff of the Veteran's right shoulder in February 2008 and also treating his left shoulder disability.  The Board finds this opinion highly probative.

Also of record is a February 2011 opinion from the Veteran's primary care physician Dr. M. S., MD.  Dr. S. opined that his right shoulder disability "may have been due to overcompensation in use because of his left shoulder injury."  

As to negative evidence, the Veteran has been afforded VA examination opinions in July 2011 and September 2011.  The July 2011 VA examiner did not opine as to secondary service connection.  The opinion thereby lacks probative. 

Correspondingly, for various reasons the Board finds the September 2011 VA examination opinion inadequate for adjudication purposes.  In pertinent part, the examiner's rationale was predicated on "no documented evidence that support[s] a relationship between the right and left shoulder."  However, the examiner failed to consider the aforementioned positive nexus opinions provided by the Veteran's private physicians.  The examiner also failed to address the question of aggravation.  See  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  Moreover, the examiner did not consider the Veteran's in-service report of right shoulder pain and bursitis.  See May 1992 Report of Medical History.  Lastly, there was no discussion of the Veteran's noted complaints of left shoulder pain and bursitis in-service in regards to his later reports of developing right shoulder pain.  Thus, the Board affords this opinion to have no probative value.

When considering the entirety of the evidence of record, the Board finds that service connection for a right shoulder disability is warranted.  In sum, Dr. B.'s opinion is the most competent clinical evidence of record.  Significantly, the private treatment records in evidence establish that Dr. B. and the Veteran's other treating physicians conversed regularly regarding the current and past medical history of his bilateral shoulder disabilities.  These records also indicate that Dr. B. has intimate knowledge of the Veteran's bilateral shoulder disabilities, both from personal clinical and surgical examination.  

Therefore, resolving all doubt in his favor and affording the Veteran the full benefit of the doubt, the medical evidence supports the Veteran's claim and service connection for degenerative joint disease of the right shoulder is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to service connection for degenerative joint disease of the right shoulder is granted.



REMAND

Further development is necessary in order to properly adjudicate the Veteran's claim for service connection of a low back disability.  

Of record are VA examination opinions from July 2011, September 2011 and August 2014.  

Taking the opinions in turn, the July 2011 examiner opined that the Veteran's low back disability was, at least as likely as not, due to service.  This opinion was specifically predicated on the cumulative effect of the Veteran completing "167 jumps" while serving in the Army Airborne unit for 16 years.  Significantly, this examination was conducted without access to the Veteran's claims file or medical records.  Such a failure is not necessarily fatal.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  However, in the instant case, the record is unclear as to the length of time the Veteran served as a member of the Army Airborne unit.  

Specifically, personnel records only note his receipt of a parachute badge and indicate that he was assigned to the "Basic AirBorne" unit for three weeks in 1972.  His DD Form 214 is unhelpful as it only lists a military occupational specialty of infantryman/master fitness trainer.  The Veteran's own lay statements regarding his length of service with the airborne unit are equally as unclear.  See December 1992, July 2007 and July 2011 VA examinations and January 2011 Board Hearing Transcript.  Therefore, as the examiner's positive nexus opinion is predicated on the effects of protracted service with the Army Airborne unit further development is necessary.  

As to the VA addendums, both examiners found that the Veteran's low back disability was not related to his service.  These opinions are inadequate for adjudication purposes.  In pertinent part, the Veteran argues that his low back disability is the result of in-service injuries.  To substantiate his claim, he has identified a service treatment record dated on November 28, 1982.  See August 2006 Statement in Support of the Claim.  This record indicates that he was diagnosed with a lower back muscle strain after sustaining a back injury to his left vertebra at the L2-4 level.  This injury was categorized as a re-injury to his back.  Importantly, neither addendum opinion considered this November 1982 injury as a re-injury.  Furthermore, neither opinion discusses the significance of a VA examiner in 1992 diagnosing the Veteran with "lower backache, probably myalgia" mere months after service separation.  Thus these opinions are inadequate.  As a result of the foregoing, the Veteran must be afforded a new VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward this case to the Joint Services Records Research Center (JSRRC), service department, or other appropriate records agency.  Request that the agency corroborate the length of time the Veteran served as a paratrooper with the "Army Airborne" unit.  Also, request that the agency attempt to locate any confirmatory records regarding individual jumps.  

2.  Once this development is completed, schedule the Veteran for an appropriate VA examination, with a new examiner, regarding his claim for service connection for a low back disability.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to that effect should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.

      Special attention is directed to:

A service treatment record dated on November 28, 1982, which notes that after re-injury to his back the Veteran was diagnosed with a low back muscle strain.  A May 1992 Report of Medical History, prepared on service separation, wherein the Veteran reports suffering from back pain for years.  A December 1992 VA examination report.  This report notes a diagnosis of "lower backache, probably myalgia" and includes the Veteran's report that he believed his low back pain was the result of working as a paratrooper in service.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should:

(a)  Identify any disability of the lumbar spine present during the pendency of the Veteran's claim. 

(b)  For each diagnosed disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that low back disability had its onset in service or is otherwise etiologically related to: his active service including training and or service as a paratrooper, his November 28, 1982 re-injury, his competent reports of chronic back pain in service or his diagnosis of possible myalgia on VA examination in 1992.  

(d)  Discuss the clinical significance of the aforementioned records, and any other treatment records pertaining to the lumbar spine.  In particular, the examiner must address the Veteran's noted tenderness and tightness over the "left paravertebral at L2-4 level" after his re-injury in November 28, 1982.  Here the Board notes that personnel records confirm the Veteran engaged in at least three weeks of training as a paratrooper.  Therefore, even if the JSRRC search yields negative results,  the effects of such "paratrooper training" must be addressed.

(e)  If the examiner finds that the Veteran's current disabilities are less likely than not related to his symptoms and diagnoses in, and since service, the examiner should give a complete rationale.  The examiner must specifically reconcile the Veteran's noted in-service back injuries, parachuting work and reports of pain, with any determination that his current back disabilities are solely related to his post-service careers.

The rationale for each opinion expressed must be provided.  If the requested opinions cannot be made without resorting to mere speculation, the clinician must state this and specifically explain why this is so.  The claims file and a copy of this remand must be made available to and reviewed by the clinician in conjunction with rendering the requested opinions.

3.  Following the above requested development, readjudicate the Veteran's low back disability claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


